Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-7,10-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of  copending Application No. 16/480,119 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each claims a component of an article of footwear comprising first and second fiber layers with a scrim there between wherein the layers are mechanically entangled and a method of making the same.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-7, 10-18, 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/480,425 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each claims a component of an article of footwear comprising first and second fiber layers with a scrim there between wherein the layers are mechanically entangled and a method of making the same.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-7, 10-18, 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/480,423 in view of Ikeda et al, U.S. Patent No. 4,146,663.  Although the claims at issue are not identical, they are not patentably distinct from each other because each claims a component of an article  in view of the teaching of Ikeda of their art recognized suitability for this intended purpose.  
This is a provisional nonstatutory double patenting rejection.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-16, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al, U.S. Patent No. 4,146,663 in view of Tanaka et al, U.S. Patent Application .
Ikeda discloses a composite material, suitable for use for making artificial leather, comprising first and second nonwoven layers formed from polymeric fibers and an intermediate scrim layer which are entangled together by fluid jet to intermingle the fibers of all the layers.  The scrim layer can be either woven or knitted.  See abstract; col. 6, lines 10-60; col. 8, lines 1-62; col. 9, lines 61 – col. 43.  The scrim layer is sized and shaped and ready for use within the structure and thus is considered to be finished with discrete edges.  With regard to claims 6 and 7, the different regions of the woven or knitted scrim can be considered to have first and second functionalities, such as strengthening, abrasion resistance, flexibility, etc.  There is no requirement that the structure be different but only that different areas have different functionality.  Thus a first area could be considered to have the function of providing abrasion resistance while a second could have the function of providing cold flexibility.  With regard to the limitation that the structure is a component of an article of footwear, the material of Ikeda is capable of being used to form footwear.
It is noted that any scrim would be a discrete scrim, because it is a separate material from the other layers and would have a preformed shape, in that it is not formed in situ in the structure.  Further, note that whether the scrim is preformed or preshaped or shaped after entanglement, such as by cutting, etc, the final product would be the same and the instant claims are drawn to a product, not a process of making a product.  
With regard to the claims as amended 8/2/21, Ikeda does not clearly teach that there is a space between the defined edges of the scrim and the defined edges of the first and second 
However, Dua teaches adding a reinforcing element to a nonwoven textile to form a composite element wherein the added reinforcing element can have a greater or lesser length and width as compared to the nonwoven textile, (paragraph 0096), wherein the layers can be combined by needle punching, (paragraph 0107), and wherein the added layer can provide different properties to different regions of the composite structure, for example stretch in one direction but limited stretch in a perpendicular direction, or different degrees of permeability or durability, (paragraph 0106).  
Therefore, it would have been obvious to one of ordinary skill in the art to have selected the particular scrim of Ikeda to provide different properties to different areas and to have employed scrims of different size than the nonwoven layers if the reinforcement and other properties were only desirable in certain portions of the textile structure as taught by Dua.
Ikeda does not teach forming the artificial leather into footwear.    
However, Smith, II teaches employing artificial leathers formed from needled fabrics into shoe uppers. Known shoe uppers have a medial portion, a lateral portion and a forefoot region.  
Therefore, it would have been obvious to have formed the material of Ikeda into an article of footwear, having conventional structures such as a medial, lateral and forefoot region,  as taught by Smith, II, in view of the art recognized suitability of using artificial leather to form shoes.  
With regard to the claims as amended 12/23/21, Ikeda does not teach needle punching to entangle the layers but instead teaches employing hydroentangling because needle punching damages the fibers and the scrim layers.  
However, Tanaka teaches that by carefully controlling the needle punching process as shown in formulas 1 and 2, the layers of a scrim and on woven layers can be successfully combined by needle punching without damage.  The resulting structure can be impregnated with an elastomer and used to provide artificial leathers having a napped surface or a coated surface, which have high tenacity, shape stability, a high quality appearance and a flexible, soft and bulky feel.  See abstract, paragraphs 0008-009.
Therefore, it would have been obvious to have needle punched the structure of Ikeda employing the parameters as taught by Tanaka in order to combine the layers to produce an artificial leather having high tenacity, shape stability, a high quality appearance and a flexible, soft and bulky feel.  
With regard to claim 18 as amended, it would have been obvious to have employed multiple scrims and to have formed the combination of the scrim and fibrous layers as a continuous process in order to provide multiple structures in a continuous process.  Making an otherwise disclosed process continuous is prima facie obvious.
Claim 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Tanaka, Smith, II and Dua as applied to claims above, and further in view of Rasch, U.S. Patent No. 970,950.
Ikeda does not teach adding another scrim and another nonwoven layer. 
However, Rasch teaches forming fabric which comprise three nonwoven layers separated by intervening woven scrim layers.  See figure 2.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective date of the claimed invention to have added additional scrim and nonwoven layers to the fabric of Ikeda if a thicker, more cushioning, or stronger and more durable fabric was desired.  
Applicant's arguments filed 12/23/21 have been fully considered but they are not persuasive. 
Applicant argues that the examiner only addressed the independent claims.  However, all claims were addressed as set forth above.
Applicant argues that Ikeda explicitly teaches again needle punching the structure.  This argument is correct.  The newly cited and applied Tanaka reference discusses these same concerns and teaches a method by which such structures can be successfully needle punched without damage. 
With regard to method claim 18, the references disclose the claimed method.  Where a method is otherwise known and disclosed by the art, it is prima facie obvious to make the process continuous.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789